DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the reply filed 09/07/2021.
Claims 1-3 and 7 are amended. 
Claims 21 are new. 
Claims 1-9, and 11-21 are pending in this action. 

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 13-21 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Bolea (US 2008/0103545 A1) [previously cited].
Re. claims 1-2 and 21, Bolea teaches a neural interface (figure 16A, nerve electrode cuff 160), comprising: 

a flexible inner flap connected to the spinal portion and configured to house and position the one or more electrodes around a target vessel (figure 16A, thick and thin convolutions 164A-B wraps around the hypoglossal nerve HGN; figure 20 includes cuff with electrodes 200 wrapped with  a flexible inner flap around the HGN nerve), wherein the one or more electrodes includes a first set of electrodes and a second set of electrodes; further wherein the one or more first set of electrodes are arranged parallel to the second set of electrodes, and wherein the first set of electrodes is offset from the second set of electrodes, such that a center of at least one electrode in the second set of electrodes is positioned between two electrodes of the first set of electrodes (figures 16A-B, electrodes are parallel to each other 162, 164, positioning in between the first set; figure 20, electrode pluralities 200 are arranged in a cuff to allow parallel electrodes lining with one another without leaving gaps), the first and second sets of electrodes further arranged so as to form no electrical transverse gap between electrodes over at least a 360 degree turn around an exterior surface of the target vessel when positioned around the target vessel (figure 20, electrode pluralities 200 are arranged in a cuff to leave not transverse gaps wound the exterior surface of the target vessel); and 
an outer flap connected to the spinal portion and arranged radially outward from the inner flap relative to the target vessel, the outer flap overlapping the flexible inner flap and having a shore hardness greater than the inner flap (figure 6, inner flap includes a flexible tow strap 86 used to wrap underneath the nerve and pulling the strap to bring the medial side 84 of the cuff 80 into position, paragraph 0065).

Re. claim 2, Bolea further teaches wherein the first and second sets include includes a series of electrodes, wherein each electrode among the series of electrodes is connected to a separate electrical lead (figure 16A, electrode 160 connected to lead 62B).

Re. claim 13, Bolea further teaches wherein the one or more electrodes include one or more wings connected to the one or more electrodes, wherein one or more protrusions/bites/holes are formed in the wings, and wherein the one or more bites/holes are configured to be filled with a material to attach the one or more wings to the flexible inner flap (figure 16B, protrusions 164C from cuff electrode 160).

Re. claim 14, Bolea further teaches wherein the flexible inner flap is formed of at least two sheets, wherein the one or more wings are affixed to a first sheet among the at least two sheets and covered with a second sheet among the at least two sheets (figure 16A, first and second sheets 162, 164 are affixed to one another via sutures 168).

Re. claim 15, Bolea further teaches wherein openings are formed in the second sheet to expose the one or more electrodes (figure 16A, cuff electrode 160).

Re. claim 16 and 18-19, Bolea further teaches wherein glue or silicone affixes the one or more wings to the first sheet and wherein flexible inner flap and the outer flap are formed from a silicone-based material (paragraph 0105 – expansion of the cuff arms can be made of silicone).

Re. claim 17, Bolea further teaches wherein the one or more wings includes a plurality of segmented wings (figure 16B, protrusions/wings are segmented along its transverse plane).

Re. claim 20, Bolea further teaches wherein the silicone-based material is coated with a hydrophilic polymer (paragraph 0171 – insulative strips covering electrodes may comprise a polymeric coating).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bolea (US 2008/0103545 A1) in view of Deem (US 2006/0041277 A1) [both cited previously]. 
Re. claim 3 and 7, Bolea teaches all of the elements of the claimed invention as stated above, but does not teach the electrodes positioned at a 45 degree angle relative to a length of the target vessel. 
Deem also teaches wherein a first set comprises four or more substantially elliptical curved electrodes positioned at a 45 degree angle relative to a length of the target vessel and the second set comprises four or more substantially elliptical curved electrodes positioned at a 45 degree angle relative to the length of the target vessel (figure 6, elliptical electrode 233 wrapped around renal nerve at a 45 degree angle/orthogonally).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the neural interface of Bolea to try to position the electrodes in a 45 degree position in order to optimize target tissue surface area for stimulation.

Re. claim 4 and 8, Deem further teaches wherein the first set of electrodes is configured to have a positive polarity and the second set of electrodes is configured to have a negative polarity (paragraph 0090 – electrodes facilitate a bipolar signal).

Re. claim 5, Bolea further teaches wherein the first set of electrodes is positioned substantially opposite the second set of electrodes relative to the target vessel (figure 16A, first outer layer of cuff electrode are opposite the inner flaps).

Re. claim 6, Bolea further teaches wherein a polarity of each electrode is selectable and a drive current for each electrode is selectable (paragraph 0085 – selective electrode activation is facilitated to the electrodes for stimulation).

Re. claim 9, Bolea further teaches wherein a polarity of each electrode is selectable and a current intensity for achieving the current gradient for each electrode is selectable (paragraph 0341 – stimulation intensity parameters and polarity amplitudes can be adjusted).

Re. claim 10, Bolea further teaches wherein the first set of electrodes are parallel to the second set of electrodes, and wherein the first set of electrodes is offset from the second set of electrodes, such that a center of at least one electrode in the second set of electrodes is positioned between two electrodes of the first set of electrodes (figures 16A-B, electrodes are parallel to each other 162, 164, positioning in between the first set).

Re. claim 11-12, Bolea further teaches wherein electrodes in the series of electrodes are substantially circular/elliptical (figure 16A).

Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive. The reference as taught by Deem (US 2006/0041277 A1) is relied upon to show the known technique of wrapping an electrode wrap circumferentially around the target nerve without leaving a transverse gap. Bolea figures 20 and 21A also show cuffs without leaving transverse gaps to encircle the HGN nerve. The nerve wrapping nature of the device as taught by Bolea (figures 16A-B) discloses electrodes within the cuff to allow electrodes to bridge any gap necessary, as also shown in figure 20, and thus stimulating entire cross sections of a nerve is well known in the art, as also shown in figure 27B. Claim 21 is rejected under Bolea as described above. 
 
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792